DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          OLIVER S. STEEL,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D18-467 and 4D18-498

                              [May 17, 2018]

   Consolidated appeals from order denying rule 3.800(a) motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County;
Edward H. Merrigan, Jr., Judge; L.T. Case No. 89-26582CF10B.

  Oliver S. Steel, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.